             Case 1:16-cv-01243-SAB Document 132 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   PERVAIZ A. CHAUDHRY, M.D., et al.,                  Case No. 1:16-cv-01243-SAB

 8                   Plaintiffs,                         ORDER VACATING JANUARY 25, 2021
                                                         TRIAL AND DEADLINES IN AMENDED
 9           v.                                          PRETRIAL ORDER AND SETTING
                                                         STATUS CONFERENCE FOR MARCH 5,
10   SONIA ANGELL, et al.,                               2021

11                   Defendants.                         (ECF Nos. 116, 127, 129)

12

13          At the request of the parties a status conference was held in this matter on January 15,

14 2021. Counsel Thornton Davidson and Ty Kharazi appeared by video for Plaintiffs Pervaiz

15 Chaudhry and Valley Cardiac Surgery Medical Group and counsel Diana Esquivel appeared by

16 video for Defendants Sonia Angell, Steven Lopez, Eric Creer, and Shirley Campbell. For the

17 reasons, stated on the record, the trial of this matter set for January 25, 2021 and the deadlines in

18 the amended pretrial order shall be vacated.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      The trial of this matter set for January 25, 2021, and the deadlines in the amended

21                  pretrial order shall be VACATED; and

22          2.      A status conference is set for March 5, 2021, at 1:30 p.m. in Courtroom 9.

23
     IT IS SO ORDERED.
24

25 Dated:        January 15, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
